ICJ_074_TransborderArmedActions_NIC_HND_1988-12-20_JUD_01_PO_01_EN.txt. 108

DECLARATION BY JUDGE LACHS

The Court’s Judgment has necessarily to dwell on and resolve only
issues of procedure (jurisdiction and admissibility); judgments of this
type may be exposed to criticism as being apparently legalistic.

Yet solutions of matters of procedure are essential in the activities of
any court, as they determine its role in the fate of a dispute brought before
it. Such decisions may constitute the Court’s last word in such a dispute, or
they may open the door to substantive consideration. In taking these deci-
sions, this Court has to exercise the utmost care to discourage attempts to
resort to it in any case lacking a proper jurisdictional foundation, but at
the same time not to deny States their right to benefit from its decisions
where such a foundation does exist. Sometimes the mere opening of the
door may bring about a solution to a dispute.

In the present case the Court has had to take decisions which — as will
be clear from a mere reading of the Judgment — have not been free from
complexities, placing on judges serious responsibilities, both as regards
analysis of the underlying circumstances of the case, and of a juridical
nature.

The Court has not prejudged the future. Thus the Parties retain their
freedom of action, and full possibilities of finding solutions.

All these considerations have prompted me to give my support to this
decision, voting in favour of the Judgment, as I have in 18 of the 19 Judg-
ments in the elaboration of which I have participated.

(Signed) Manfred LACHS.

43
